MEMORANDUM DECISION                                                 FILED
      Pursuant to Ind. Appellate Rule 65(D), this                    May 12 2016, 8:28 am
      Memorandum Decision shall not be regarded as                        CLERK
      precedent or cited before any court except for the              Indiana Supreme Court
                                                                         Court of Appeals
      purpose of establishing the defense of res judicata,                 and Tax Court

      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      David W. Stone IV                                        Zachary J. Stock
      Stone Law Office & Legal Research                        Carmel, Indiana
      Anderson, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Richard Hermida,                                         May 12, 2016

      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               33A05-1509-DR-1586
              v.                                               Appeal from the Henry Circuit
                                                               Court.
                                                               The Honorable Kit C. Dean Crane,
      Cynthia Hermida,                                         Judge.
      Appellee-Respondent.                                     Cause No. 33C02-1409-DR-209




      Sharpnack, Senior Judge


                                       Statement of the Case
[1]   Richard Hermida appeals the trial court’s valuation of a bank account upon the

      dissolution of his marriage to Cynthia Hermida. We affirm.




      Court of Appeals of Indiana | Memorandum Decision 33A05-1509-DR-1586 | May 12, 2016     Page 1 of 5
                                                    Issue
[2]   Richard presents one issue for our review, which we restate as: whether the

      trial court erred in valuing one of the bank accounts of the marriage.


                               Facts and Procedural History
[3]   Richard and Cynthia married on May 17, 1982. During the marriage, Richard

      handled the parties’ finances. One of the accounts in existence during the

      marriage was a Signature Series Gold account at Citizens State Bank. On

      September 24, 2014, the parties separated. A final hearing was held on August

      26, 2015. The trial court issued its decree of dissolution on September 3, 2015,

      assigning a value to, among other things, the Signature Series Gold account and

      dividing the marital estate. This appeal ensued.


                                   Discussion and Decision
[4]   The sole issue in this appeal is whether the trial court erred when it assigned a

      value of $53,657 to the Signature Series Gold account. We review a trial

      court’s valuation of an asset in a marriage dissolution for an abuse of discretion.

      Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). An abuse of discretion occurs

      when the trial court’s decision is clearly against the logic and effect of the facts

      and circumstances before it. Id. There is no abuse of discretion where sufficient

      evidence and reasonable inferences support the trial court’s valuation. Bingley v.

      Bingley, 935 N.E.2d 152, 154 (Ind. 2010). Upon review of a trial court’s

      valuation of property in a dissolution, we neither reweigh the evidence nor



      Court of Appeals of Indiana | Memorandum Decision 33A05-1509-DR-1586 | May 12, 2016   Page 2 of 5
      judge the credibility of witnesses. Crider v. Crider, 15 N.E.3d 1042, 1056 (Ind.

      Ct. App. 2014), trans. denied.


[5]   Here, Richard challenges the $53,657 value the trial court assigned to the

      Signature Series Gold account. Richard contends that the value assigned to this

      account by the trial court is improper because it is $23,000 more than the actual

      account balance at the time of separation. During Richard’s direct

      examination, there was no mention of this account. On cross-examination, he

      was asked by Cynthia’s counsel if $53,657 sounded accurate as the balance for

      the account. Richard responded that it “might” be the balance, that it seemed

      high, and that he could not say for sure. Tr. p. 25. Cynthia’s counsel then

      showed Richard two bank statements for the account dated July 23, 2014 and

      September 23, 2014, which were later admitted into evidence without objection

      by Richard. The July 23 statement shows an account balance of $53,657.14,

      and the September 23 statement shows an account balance of $30,279.61.

      Upon questioning by Cynthia’s counsel, Richard testified that prior to filing for

      divorce, he withdrew $23,000 from the account. On re-direct, Richard stated

      that he used the money to purchase a car for a third party female in August

      2014. During her direct examination, Cynthia testified that Exhibit J was a

      spreadsheet showing the marital assets, including bank accounts and their

      balances. Exhibit J includes the Signature Series Gold account with a balance

      of $53,657. Cynthia’s counsel moved to admit Exhibit J, and Richard

      affirmatively stated he had no objection to the exhibit.




      Court of Appeals of Indiana | Memorandum Decision 33A05-1509-DR-1586 | May 12, 2016   Page 3 of 5
[6]   “The burden of proving the value of marital assets is, and should be, on the

      parties to the dissolution.” Houchens v. Boschert, 758 N.E.2d 585, 588 (Ind. Ct.

      App. 2001), trans. denied. There is no abuse of discretion where the trial court’s

      valuation of a marital asset is within the range of values supported by the

      evidence. Balicki v. Balicki, 837 N.E.2d 532, 536 (Ind. Ct. App. 2005), trans.

      denied. A valuation submitted by one of the parties is competent evidence of the

      value of property in a dissolution action and may, alone, support the trial

      court’s determination. Crider, 15 N.E.3d at 1056. Moreover, the doctrine of

      invited error precludes a party from complaining on appeal about an error it

      prompted. Webb v. Schleutker, 891 N.E.2d 1144, 1155 (Ind. Ct. App. 2008).


[7]   In this case, Cynthia provided an unchallenged value for the Signature Series

      Gold account. Although Richard offered his testimony on cross-examination

      that he withdrew $23,000 and his admission on re-direct that he used the money

      to buy a car for a third party female, he at no time made any effort to question

      the value of the account as shown on Exhibit J and in fact acquiesced to Exhibit

      J’s admission. Thus, any error in the value assigned to the Signature Series

      Gold account was invited by Richard, and he cannot now be heard to complain

      about any such error. Under these circumstances, we cannot conclude that the

      trial court abused its discretion in assigning the value of $53,657 to the

      Signature Series Gold account.




      Court of Appeals of Indiana | Memorandum Decision 33A05-1509-DR-1586 | May 12, 2016   Page 4 of 5
                                               Conclusion
[8]   For the reasons stated, we conclude the trial court did not abuse its discretion in

      assigning the value of $53,657 to the parties’ bank account.


[9]   Affirmed.


      Riley, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 33A05-1509-DR-1586 | May 12, 2016   Page 5 of 5